Appeal from a decision of the Workers’ Compensation Board, filed December 29, 1989, which ruled that the death of claimant’s decedent was unrelated to his employment and denied claimant’s claim for workers’ compensation death benefits.
Although it is conceded that claimant’s decedent died as a result of the disease lymphonatoid granulomatosis, which affects the lungs as well as the skin and central nervous system, the Workers’ Compensation Board was faced with conflicting expert medical opinions as to whether the disease was related to decedent’s exposure to toxic chemicals and fumes at work. “Questions of credibility, reasonableness and weight of medical evidence are for the [Bjoard to decide” (Matter of Adler v Guild Elees., 97 AD2d 606). Here, although claimant’s experts determined that the disease was directly related to decedent’s occupation, both the employer’s experts and the impartial specialist found no such causal relationship. Under the circumstances, the Board’s resolution of the factual issues created by the conflicting medical proof against claimant was supported by substantial evidence (see, supra; see also, Matter of De Maio v Rockford Plumbing & Heating, 63 AD2d 1041, affd 48 NY2d 665).
Decision affirmed, without costs. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.